IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Commonwealth of Pennsylvania,               :
Department of Corrections                   :
                                            :
              v.                            :   No. 1119 C.D. 2020
                                            :   Submitted: April 23, 2021
Lamar Alston,                               :
                     Appellant              :


BEFORE:              HONORABLE MARY HANNAH LEAVITT, Judge
                     HONORABLE MICHAEL H. WOJCIK, Judge
                     HONORABLE ELLEN CEISLER, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE LEAVITT1                                             FILED: February 15, 2022

              Lamar Alston appeals an order of the Court of Common Pleas of Centre
County (trial court), dated September 29, 2020, granting the Department of
Corrections (Department) an indefinite injunction to allow its medical staff to
conduct involuntary physical examinations of Alston and administer medical
treatment when deemed necessary to preserve Alston’s health and life. The effect
of the order was to indefinitely continue an ex parte preliminary injunction granted
by the trial court on September 25, 2020. We vacate the trial court’s order and
remand for further proceedings.
              Alston is incarcerated at the State Correctional Institution at Benner
Township (SCI-Benner Township). On September 25, 2020, the Department filed a
complaint, a petition for a preliminary injunction, and an application for an ex parte


1
 This matter was assigned to the panel before January 3, 2022, when President Judge Emerita
Leavitt became a senior judge on the Court.
preliminary injunction to authorize its medical staff to examine Alston, and to
administer medical treatment, including nutrition, hydration and medication,
whenever necessary to preserve Alston’s health and life. The complaint alleged that
Alston had previously engaged in several hunger strikes and, after September 12,
2020, began a new hunger strike. Alston missed 39 meals and was treated for
dehydration at the Mount Nittany Medical Center. Original Record (O.R.), Item 1,
Complaint ¶¶6, 9. Alston refused to “take his medication” or allow “any type of
medical evaluation or assessment to be performed.” O.R., Item 1, Complaint ¶¶5,
8. The complaint included an affidavit signed by Dr. Kevin Kollman, treating
physician at SCI-Benner Township, which provided that to “a reasonable degree of
medical certainty[, Alston] will be in imminent danger of the loss of life or other
irreparable harm unless he takes nourishment.” O.R., Item 1, Affidavit ¶12.
            The trial court immediately granted the Department’s application for an
ex parte preliminary injunction and scheduled a hearing for September 29, 2020.
O.R., Item 4. At the beginning of the September 29, 2020, hearing, the Department,
through its counsel, advised the trial court that it was seeking “a preliminary
injunction to preserve the health and life of [Alston.]”     Notes of Testimony,
9/29/2020, at 3 (N.T. __) (emphasis added).
            In support of its request for a preliminary injunction, the Department
presented testimony from three witnesses. First, Dr. Kollman testified that Alston
had been on a hunger strike for 19 days. He was drinking water but not eating. He
missed 42 out of 52 meals and lost approximately 20 pounds. He refused to take his
anti-seizure medication regularly. During this and previous hunger strikes, Alston
was treated for dehydration, which adversely affected his skin, lips, tongue, blood
pressure, and heart. Dr. Kollman testified that Alston had “chronic cumulative


                                        2
signs” of starvation and was in imminent physical danger if he continued his hunger
strike. N.T. 15, 23. Dr. Kollman testified that he and the medical staff would
administer tube feedings to Alston, when necessary, should the court grant the
injunction.
              The Department also presented the testimony of Jeffrey Boland, the
Corrections Health Care Administrator.          He oversees the prison’s medical
department and the two contract companies that provide psychiatric and medical
services to inmates. Boland did not have “an accurate answer” for Alston’s reason
for the hunger strike. N.T. 27. He testified that Alston mentioned “wanting a tablet”
in his cell and suggested that he could be “striking against a disciplinary action.” Id.
              Bradley Booher, the Department’s Deputy Superintendent for
Centralized Services, testified that Alston had been housed in the restrictive housing
unit. Due to his hunger strike, the Department admitted Alston to a psychiatric
observation cell in the infirmary for medical monitoring. Booher testified that
hunger strike monitoring increases the responsibilities of medical and security staff,
who must work additional hours, prepare paperwork, attend hearings and administer
tube feedings. The Department bears the cost of these measures. Booher opined
that the death of a hunger striker would cause other inmates to “lose confidence in
the facility as a whole,” particularly the medical department. N.T. 37.
              Alston testified on his own behalf. He claimed that his hunger strike
was a response to targeted antagonistic treatment by prison staff, such as placing
Alston in the restrictive housing unit for an extended period of time. He attempted
to commit suicide because he was denied showers, phone calls, and the ability to
write to his family. Alston testified that he is currently housed “as a person [who is]
suicidal when the psych[iatric] department has not deemed [him] suicidal[.]” N.T.


                                           3
42. The prison staff told Alston that “things were going to change [for the better],”
but things did not change, which prompted his current hunger strike. N.T. 41.
Alston testified that he ate dinner the day before the hearing, and he has been
“monitoring things so that [he] will not be harmed.” N.T. 43. Alston testified that
a hunger strike has been the only effective way to present his problems to the prison
staff.
               By order of September 29, 2020, the trial court granted the Department
an indefinite injunction permitting it to examine and perform invasive diagnostic
tests on Alston, including blood and urine testing, and to administer medical
treatment, including nutrition, hydration, and medication, whenever the medical
staff determines that such treatment is necessary to preserve Alston’s health and life.
The trial court stated that the order “shall remain in effect as long as [Alston] is
committed to the custody of the [Department].” Trial Court Order, 9/29/2020.
               Alston appealed to this Court. In its opinion issued pursuant to Rule of
Appellate Procedure 1925(a), the trial court explained that the Department
established “a clear right to relief in the nature of a permanent injunction” because,
in part, Alston “would not hesitate to use hunger strikes in the future to address his
concerns with the corrections officers[.]” Trial Court 1925(a) Op., 1/20/2021, at 5.
               On appeal,2 Alston raises one issue for our review: whether the trial
court exceeded its authority in granting the Department an indefinite injunction
because the September 29, 2020, hearing was conducted solely on the Department’s
request for a preliminary injunction. The Department does not respond to Alston’s


2
  In reviewing a trial court’s grant or denial of a permanent injunction, this Court determines
whether the trial court committed an error of law. Buffalo Township v. Jones, 813 A.2d 659, 663-
64 (Pa. 2002). Our standard of review for a question of law is de novo, and our scope of review is
plenary. Id. at 664 n.4.
                                                4
argument. Instead, it contends that it satisfied the burden for permanent injunctive
relief.
             We begin with a review of Pennsylvania Rule of Civil Procedure 1531,
which provides, in pertinent part, as follows:
             (a) A court shall issue a preliminary or special injunction only
             after written notice and hearing unless it appears to the
             satisfaction of the court that immediate and irreparable injury
             will be sustained before notice can be given or a hearing held, in
             which case the court may issue a preliminary or special
             injunction without a hearing or without notice. In determining
             whether a preliminary or special injunction should be granted
             and whether notice or a hearing should be required, the court may
             act on the basis of the averments of the pleadings or petition and
             may consider affidavits of parties or third persons or any other
             proof which the court may require.
                                        ***
             (d) An injunction granted without notice to the defendant shall
             be deemed dissolved unless a hearing on the continuance of the
             injunction is held within five days after the granting of the
             injunction or within such other time as the parties may agree or
             as the court upon cause shown shall direct.
             (e) After a preliminary hearing, the court shall make an order
             dissolving, continuing or modifying the injunction.

PA.R.CIV.P. 1531(a), (d), (e) (emphasis added). In short, a hearing after the grant of
an ex parte preliminary injunction is solely for the purpose of enabling the court to
dissolve, continue or modify the preliminary injunction.                Pennsylvania
Interscholastic Athletic Association, Inc. v. Greater Johnstown School District, 463
A.2d 1198 (Pa. Cmwlth. 1983); see also Petro v. Kennedy Township Board of
Commissioners, 411 A.2d 849, 851 (Pa. Cmwlth. 1980) (purpose of hearing after
grant of ex parte preliminary injunction is to allow court to dissolve, continue or



                                          5
modify the preliminary injunction). In other words, an order granting a permanent
injunction is not authorized by Rule 1531.
             In Pennsylvania Interscholastic Athletic Association, 463 A.2d 1198,
the association ruled that a student who transferred to a new school district was
ineligible to participate in interscholastic athletic contests because the transfer was
athletically motivated.    The school district filed a request for a “preliminary
injunction [] without a hearing.” Id. at 1199. The trial court granted the request. At
the hearing that followed the grant of the ex parte injunction, the school district
moved for a permanent injunction. After receiving testimony, the trial court ruled
in favor of the school district, holding that “the preliminary injunction now in effect
by order of this court be and hereby is made permanent[.]” Id.
             The association appealed to this Court. In reversing the trial court, we
held that the trial court’s order granting the permanent injunction “was not
authorized by [Pa.R.Civ.P.] 1531(e) and that the effect of that order was to continue
the preliminary injunction     granted    without     a   hearing[.]”    Pennsylvania
Interscholastic Athletic Association, 463 A.2d at 1200 (emphasis in original). On
the merits of the preliminary injunction, we held that because there was no property
right to participate in interscholastic athletics, the association did not violate the
student athlete’s constitutional rights. In other words, neither the school district nor
the student athlete could show the immediate and irreparable harm necessary for a
preliminary injunction. Id. at 1202.
             A court may not treat a hearing for a preliminary injunction as a final
hearing on the merits of a permanent injunction unless the parties stipulate to that
effect. City of Chester v. Chester Redevelopment Authority, 686 A.2d 30, 35 (Pa.
Cmwlth. 1996) (citing Soja v. Factoryville Sportsmen’s Club, 522 A.2d 1129 (Pa.


                                           6
Super. 1987)). This is because “[i]t is . . . unfair to reach a final decision after a
preliminary proceeding. A litigant may not prepare as completely as he would have
had he realized that he was not going to receive a second chance to present his case.”
City of Chester, 686 A.2d at 35 (citing Soja, 522 A.2d at 1133). Further, the
standards for a preliminary injunction and a permanent injunction differ.             A
preliminary injunction requires imminent, irreparable harm, while a permanent
injunction is founded on the lack of an adequate remedy. City of Chester, 686 A.2d
at 35.
             In Lindeman v. Borough of Meyersdale, 131 A.3d 145 (Pa. Cmwlth.
2015), taxpayers sought a preliminary injunction to enjoin the borough from
contracting with a new waste disposal company. In granting the preliminary
injunction, the trial court directed the borough to terminate the new contract and to
accept the bid of the former waste disposal contractor. On appeal, this Court held
that the trial court erred in treating a hearing for a preliminary injunction as a final
hearing on the merits and effectively granting a permanent injunction. For that and
other reasons, this Court vacated the trial court’s order and remanded the matter to
the trial court for further findings consistent with the opinion.
             Here, the trial court granted the Department’s application for an ex
parte preliminary injunction on September 25, 2020, and directed that a preliminary
injunction hearing be held on September 29, 2020. The parties understood that the
purpose of this hearing was to determine whether the ex parte preliminary injunction
should be continued. PA.R.CIV.P. 1531(d). The Department’s counsel confirmed
on the record that the Department was requesting “a preliminary injunction.” N.T.
3. As such, the trial court could only dissolve, continue, or modify the ex parte
preliminary injunction previously entered under Rule 1531(e).            Pennsylvania


                                           7
Interscholastic Athletic Association, 463 A.2d at 1200. By contrast, in Department
of Corrections v. Fattah (Pa. Cmwlth., No. 1468 C.D. 2011, filed April 9, 2012)
(unreported), this Court affirmed the grant of an indefinite injunction where a
permanent injunction hearing was conducted. Here, conversely, there has not been
a hearing on a permanent injunction.3 Thus, the trial court erred by granting the
Department a permanent injunction.
                 Accordingly, we vacate the trial court’s September 29, 2020, order, and
remand for disposition of the Department’s petition for a preliminary injunction
under the appropriate legal standard, as outlined supra.


                                  ____________________________________________
                                  MARY HANNAH LEAVITT, President Judge Emerita




3
    Nowhere in its complaint or other pleadings did the Department request a permanent injunction.
                                                 8
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Commonwealth of Pennsylvania,            :
Department of Corrections                :
                                         :
            v.                           :   No. 1119 C.D. 2020
                                         :
Lamar Alston,                            :
                   Appellant             :

                                   ORDER


            AND NOW, this 15th day of February, 2022, the order of the Court of
Common Pleas of Centre County dated September 29, 2020, in the above-captioned
matter is VACATED, and the matter is REMANDED for disposition of the
Department of Corrections’ petition for preliminary injunction in accordance with
the attached opinion.
            Jurisdiction relinquished.


                           ____________________________________________
                           MARY HANNAH LEAVITT, President Judge Emerita